DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rigid structure configured to surround a portion of the joint of the user” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 14 recites “the rigid structure configured to surround a portion of the joint of the user” in lines 2-3, however there is a lack of original disclosure for the rigid structure surrounding a portion of the joint of the user (there is disclosure of surrounding a foot of a user, but not the joint itself). Therefore, claim 14 is rejected for lack of written description.
The remaining claims are rejected due to dependence on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a pair of sidewalls configured to extend around the foot of the user and including first and second sidewall attachment points to a base portion” in lines 8-9 is unclear what is connecting “sidewall attachment points” and the “base portion”. For the purpose of examination, the examiner has interpreted the limitation to read “a pair of sidewalls configured to extend around the foot of the user and including first and second sidewall attachment points for connecting to a base portion.”
Regarding claim 6, the phrase “a pair of sidewalls configured to extend around the foot of the user and including first and second sidewall attachment points to a base portion” in lines 2-3 is unclear what is connecting “sidewall attachment points” and the “base portion”. For the purpose of examination, the examiner has interpreted the limitation to read “a pair of sidewalls configured to extend around the foot of the user and including first and second sidewall attachment points for connecting to a base portion.” 
Regarding claim 12, the phrase “the load contact point is disposed at foot of the user and defined by a rigid foot structure” in lines 1-3 is unclear. Specifically, because a rigid foot structure has not been previously claimed and is not a requirement of the claim due to not being 
Regarding claim 14, the phrase “the inflatable actuator further comprising a rigid structure coupled to a first actuator end of the inflatable actuator” in lines 1-2 is unclear how the inflatable actuator can include a rigid structure that is coupled to itself. For the purpose of examination, the examiner has interpreted the claim to read “the lower-leg exoskeleton further comprising a rigid structure coupled to a first actuator end of the inflatable actuator”.
Regarding claim 15, the phrase “sidewalls configured to extend around the foot of the user and including first and second sidewall attachment points to a base portion” in lines 2-3 is unclear what is connecting “sidewall attachment points” and the “base portion”. For the purpose of examination, the examiner has interpreted the limitation to read “sidewalls configured to extend around the foot of the user and including first and second sidewall attachment points for connecting to a base portion.” 
The remaining claims are rejected due to dependence on a rejected base claim.


 Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2011/0118635).
Regarding claim 10, Yamamoto discloses (Fig. 15A-15B) a lower-leg exoskeleton comprising: 
an inflatable actuator (bellows 711, which receives fluid from conduit 720) configured to be worn over a front portion of a leg of a user and configured to be disposed directly adjacent to and surrounding a joint of the leg of the user (surrounds ankle due to being extending around the joint from top to bottom); and 
wherein the inflatable actuator is configured to, when worn by the user, receive and transmit an actuator load generated by the inflatable actuator around the joint of the user to a load contact point (paragraph [0131] and [0132]); and wherein inflation of the inflatable actuator generates a moment about the joint of the user to cause flexion of the leg of the user (bring ankle to “flexed state”, see paragraph [0131]).
Regarding claim 11, Yamamoto discloses load contact point is disposed at a bottom of a foot of the leg of the user (see transition from Fig. 15B to Fig. 15A and paragraphs [0128]-[0132]).
Regarding claim 12, as best understood, 
Regarding claim 13, Yamamoto discloses the joint is an ankle of a foot of the user (see ankle join in Fig. 15A-15B of Yamamoto and paragraphs [0128]-[0132]).
Regarding claim 14, as best understood, Yamamoto discloses the inflatable actuator further comprises a rigid structure (transition member 731, comprising a folded metal plate) coupled to a first actuator end of the inflatable actuator, the rigid structure configured to surround a portion of the joint of the user (surrounds portion of top of foot of a user, which is a portion of the ankle joint).
Regarding claim 18, Yamamoto discloses the inflatable actuator comprises a plurality of stacked bladder segments, the bladder segments stacked in horizontal rows disposed perpendicular to an axis of rotation of the ankle of the user (see stacking of the bladders of the bellows 711, which is perpendicular to the axis of the ankle joint, in Fig. 15A-15B).
Regarding claim 19, Yamamoto discloses the inflatable actuator is operably coupled with a fluidic system (via conduit 720 that delivers fluid to the bellows 711) and is configured to be inflated by the fluidic system to generate the moment about the ankle of the user to cause flexion of the foot of the user (see paragraphs [0128]-[0132]).

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2011/0118635) in view of Abramowicz (US 2015/0126911).
Regarding claim 5, Yamamoto discloses (Fig. 15A-15B) a lower-leg exoskeleton comprising: 
an inflatable actuator (bellows 711, which receives fluid from conduit 720) configured to be worn over a front portion of a foot of a user and configured to be disposed directly adjacent to and surrounding an ankle of the foot of the user (surrounds ankle due to being extending around the joint from top to bottom); and 
a rigid foot structure (transmission member 731, comprised a folded metal sheet) coupled to a first actuator end of the inflatable actuator and configured to surround a portion of the foot of the user (surrounds at least one point on the top of the foot of the user),

wherein inflation of the inflatable actuator generates a moment about the joint of the user to cause flexion of the leg of the user (bring ankle to “flexed state”, see paragraph [0131]).
	Yamamoto does not disclose the inflatable actuator and rigid foot structure are configured to, when worn by the user, receive and transmit an actuator load generated by the inflatable actuator around the foot of the user to a load contact point at a bottom of the foot of the user defined by the rigid foot structure and forward of a heel of the user.
However, Abramowicz teaches (Fig. 1-4 and 8) an lower-leg exoskeleton including an inflatable actuator (actuator 28) and a rigid foot structure (stirrup 62, made of an aluminum bar, see paragraph [0026]) wherein the inflatable actuator and rigid foot structure are configured to, when worn by the user, receive and transmit an actuator load generated by the inflatable actuator around the foot of the user to a load contact point at a bottom of the foot of the user defined by the rigid foot structure and forward of a heel of the user (because the stirrup 62 does not contact the top of the foot, the load is able to be delivered to the bottom of the foot. See Fig. 2 and paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid foot structure of Yamamoto such that the inflatable actuator and rigid foot structure are configured to, when worn by the user, receive and transmit an actuator load generated by the inflatable actuator around the foot of the user to a load contact point at a bottom of the foot of the user defined by the rigid foot structure 
Regarding claim 9, modified Yamamoto discloses the inflatable actuator is operably coupled with a fluidic system (via conduit 720 that delivers fluid to the bellows 711) and is configured to be inflated by the fluidic system to generate the moment about the ankle of the user to cause flexion of the foot of the user (see paragraphs [0128]-[0132]).

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, 10-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,543,110. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims of US Patent No. 10,543,110 as such the patent claims of US Patent No. 10,543,110 contain all the limitations of the present application claims.

Claims 4, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,543,110Yamamoto (US 2011/0118635). 
Regarding claims 4, 9 and 18, claim 2 of U.S. Patent No. 10,543,110 does not disclose the inflatable actuator comprises a plurality of stacked bladder segments, the bladder segments stacked in horizontal rows disposed perpendicular to an axis of rotation of the ankle of the user. However, Yamamoto teaches (Fig. 15A-15B) the inflatable actuator comprises a plurality of stacked bladder segments, the bladder segments stacked in horizontal rows disposed perpendicular to an axis of rotation of the ankle of the user (see stacking of the bladders of the bellows 711, which is perpendicular to the axis of the ankle joint, in Fig. 15A-15B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable actuator of claim 2 of US Patent No. 10,543,110 to include a plurality of stacked bladder segments, the bladder segments stacked in horizontal rows disposed perpendicular to an axis of rotation of the ankle of the user, as taught by Yamamoto, for the purpose of allowing for controlled expansion/contraction of the inflatable actuator due to a plurality of bladder segments and to decrease the load on the ankle by positioning the bellows away from and perpendicular to the ankle axis of rotation.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barber (US 4,523,582) discloses a rigid foot structure.
Smith (US 2013/0289452) discloses a system of leg exoskeletons.   
Mummert (US 4,274,399) discloses an inflatable exoskeleton for a joint of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785